Title: From John Quincy Adams to Thomas Boylston Adams, 13 October 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Boston 13. October 1802.

I have occasion to draw bills of exchange to the amount of about one thousand pounds sterling upon Messrs: Bird, Savage and Bird in London, and it appears by the newspapers that exchange on London is higher at Philadelphia than it is here—The bills will be at sixty days sight—If you can get any thing above par, or even par for such bills, to that amount, let me know by the return of the post, and I will send you the bills, drawn in your favour, for you to endorse and sell; and for which you will deduct one per cent from the proceeds which you will remit to me—
I will thank you to give notice to Mr: Dobson, that in the 18th: volume of the Encyclopaedia, of the set he furnished your father, there is a whole sheet missing—From page 840 to 848.—He will doubtless furnish the missing sheet, or exchange the defective volume for a complete one. I have just discovered this deficiency in cutting open the sheets—Ask him also whether he has yet published the second and third volumes of the supplement—The first I have.
Your affectionate brother
John Quincy Adams